Order entered August 26, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00358-CR

                            BRIAN GLENN JORDAN, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F-0933222-I

                                           ORDER
         The Court has before it appellant’s August 22, 2014 pro se motion for an extension of
time to file his pro se response to the Anders brief filed by counsel or for appointment a new
attorney.
         We DENY the motion to the extent it seeks new counsel.
         We DENY as premature the motion to the extent it seeks an extension of time to file a
pro se response. By letter dated August 20, 2014, this Court notified appellant that his pro se
response was due by October 17, 2014.
         We DIRECT the Clerk to send a copy of this order, by first-class mail, to Brian Glenn
Jordan, TDCJ No. 01915696, Middleton Transfer Facility, 13055 F.M. 3522, Abilene, Texas
79601.

                                                     /s/   LANA MYERS
                                                           JUSTICE